279 U.S. 819
49 S.Ct. 341
73 L.Ed. 975
John JOHNSON, petitioner,v.UNITED STATES SHIPPING BOARD EMERGENCY FLEET CORPORATION.
No. 220.
Supreme Court of the United States
April 8, 1929

Mr. Silas B. Axtell, of New York City, for petitioner.


1
This cause is restored to the docket for reargument and is set down for hearing with No. 676, United States Shipping Board Merchant Fleet Corporation v. Lustgarten, the two cases to be argued as one. The Court especially invites argument on the following question:


2
1. Is the United States Shipping Board Merchant Fleet Corporation, as an agency of the United States, immune for suit for the tortious acts of persons whom it has employed to carry on the operation of merchant vessels of the United States, and who have been selected by it with due care?


3
2. Are the remedies given against the United States Shipping Board Emergency Fleet Corporation by the suits in admiralty act of March 9, 1920, exclusive of all other remedies, whether at law or in admiralty, for liabilities of the Fleet Corporation growing out of the operation of merchant vessels of the United States?


4
3. Is the two-year period of limitation prescribed in the suits in admiralty act applicable to the present suit?